DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on May 20, 2022 is acknowledged.

Information Disclosure Statement
The references cited within the IDS document submitted on September 14, 2020 have been considered.


Ex Parte Quayle Matters
This application is in condition for allowance except for the following four (4) formal matters: 
1.  Drawings
Figure 2 depicts a device without the protective layers recited in the claims and depicted in figures 3 and 4.  Also, applicant’s paragraph 0039, in describing figure 2, states: “In the absence of protective measures, these contaminant particles can reach the semiconductor body 106 over time, thereby degrading performance or causing complete device failure.”
 Therefore, Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  
See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2.  Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure.  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (emphasis added).  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.   Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant note:  The last three lines of the abstract state: “…and wherein the contaminant protection layer is configured to prevent transmission of contaminants into the semiconductor body after the soldering process is completed.”
This statement from the abstract should be removed.

3.  Specification - Inconsistencies
The disclosure is objected to because of the following informalities:
Paragraph [0048] refers to numeral 136 as a first layer and numeral 138 as a second layer.
Paragraph [0049] refers to the second metal layer as 138 and is a protection layer; a first metal layer is 136 which remains ‘sufficiently intact’. 
Paragraph [0050] identifies the first layer is the contamination protection layer which is numeral 136 and is tungsten (W); the second layer is the mechanical protection layer is 138 and is titanium (Ti).
Figure 3 identifies these two layers, wherein layer 138 is positioned above layer 136, therefore, paragraph [0050] further places the layer of titanium above the tungsten layer.  
Turning now to the claims, claim 7 specifically states that the first layer is tungsten and the second layer is titanium.  Assessing the totality of the limitations of claims 1+2+5+6+7 (wherein dependent claim 7 is the claim that identifies the specific metal of each layer), the resulting structure is:

    PNG
    media_image1.png
    267
    687
    media_image1.png
    Greyscale

Therefore, the claims (1+2+5+6+7) contradict portions of the specification.
Furthermore, within paragraph [0051], starting with line 20 on page 16, states:
“This ensures that the first metal layer 136 will be the last layer to mechanically break as mechanical pressure is gradually increased. By the time the second metal layer 138 breaks, the entire underlying structure breaks. By designing the second metal layer 138 to be the last layer to mechanically break Infineon Ref. No. 2020P03577 USMBH Docket No. 1012-2791under pressure, device failure is immediately detectible.”
This is incorrect, as it would be layer 138, which is tungsten, which has an elastic modulus (i.e. Young’s modulus) of roughly 400 GPa, which would be the last layer to break, not layer 136.  (In fact, the two underlined portions of the above quoted passage from the specification directly contradict each other.)
In summary, there appear to be multiple inconsistencies and contradictions between paragraphs 0048-0051, applicant’s figure 3, and applicant’s claims (especially the combination of claims 1, 2, 5, 6, 7).
Appropriate correction is required.

4.  Specification – Typographical errors
The disclosure is objected to because of the following informality:
On page 17, lines 4, 7, and 8, which is within paragraph [0051]: 
change “gPa” to - - GPa - - 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).




Allowable Subject Matter
Claims 1-12 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding a method of soldering elements together, particularly characterized by the steps of: 
providing a semiconductor die that is configured as a power semiconductor device and comprises a semiconductor body, a rear side metallization, and a front side layer stack, the front side layer stack comprising a front side metallization and a contaminant protection layer that is between the front side metallization and the semiconductor body; 
wherein the soldering process comprises applying mechanical pressure to the front side metallization, 
wherein the front side layer stack maintains structural integrity of the contaminant protection layer during the diffusion soldering process such that the contaminant protection layer is sufficiently intact after the diffusion soldering process to prevent transmission of contaminants into the semiconductor body, as recited in independent claim 1.
Claims 2-12 depend from claim 1.



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812